DAUKSCH, Judge.
This is an appeal from a judgment in a breach of contract and mechanic’s lien easel We find points on appeal which merit our reversal. We affirm the balance of the judgment.
The attorneys fees calculations appear to be in error. The plaintiff’s attorney agreed to represent plaintiff for $75 per hour. He spent approximately 250 hours on the case. Thus the fee should have been $18,750. The trial judge awarded more than that. Upon remand the fee should either be reduced or justified in the order awarding the fee. The fill dirt and black dirt calculations are incorrect. The award should have been *1049based upon $3.75 per cubic yard rather than $8.50 and the record demonstrates 27,850 yards of fill were brought in as an extra. The judgment should reflect the proper amount for added fill, $104,437.50. Interest from the date the contractor’s affidavit was served should be added to that amount. The date was September 22,1986. All prejudgment interest calculations should be from that date, as well.
The judgment is reversed and this cause remanded for entry of judgment in accordance with this opinion.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, J., and McNULTY, J.P., Associate Judge, concur.